Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the description of the drawings submitted in the preliminary amendment filed on April 22, 2019, the description of Figure 4 should be changed to recite –Figs. 4(a), 4(b) and 4(c) illustrate…-- since the drawings depict each of Figures 4(a), 4(b) and 4(c).  
Appropriate correction is required.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 11-14 of claim 1, the phrase “wherein as the cassette rotates by a predetermined angle or more, the first reagent or the second reagent leaks from the first storage zone or the second storage zone, or moves into the first measurement zone or the second measurement zone” is indefinite since it is not clear whether the first and/or second reagents also move into the first measurement zone and/or the second measurement zone when the first and/or second reagents leak from the first storage zone and/or the second storage zone. Or do the first and second reagents not move into the first and second measurement zones when they leak from the first and second storage zones? Step a) of the method in claim 1 is indefinite since it is not clear that when the first reagent is leaked from the first storage zone that it is also transported into the first measurement zone. Step b) of claim 1 is indefinite since it is not clear whether the “second direction” is opposite from the first direction. Step b) of claim 1 is also indefinite since it is not 
On line 4 of claim 2, the phrase “the information of the cassette” lacks antecedent basis and is indefinite since it is not clear what constitutes this information. It is not clear what exactly is being “identified” on the cassette. Is a bar code on the cassette being read and identified? 
On line 2 of claim 3, the phrase “the hemolysate” is indefinite since this term refers to a product of hemolysis, not a reagent which causes blood cells in a blood sample to lyse or hemolyse. Therefore, the phrase “the hemolysate” on line 2 of claim 3 should be changed to –a reagent which lyses blood cells in the blood sample--.
On lines 3-4 of claim 8, the phrase “the optical reflectometry technique” lacks antecedent basis. On line 4 of claim 8, the phrase “the optical sensor” lacks antecedent basis. 
On lines 3-4 of claim 10, the phrase “the optical reflectometry technique” lacks antecedent basis. On line 4 of claim 10, the phrase “the optical sensor” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US 2009/0093012, submitted in the IDS filed on April 22, 2019, hereinafter Bae 1) in view of Bae et al (US 2007/0154351, hereinafter Bae 2).
Bae 1 teaches of a method for measuring a glycated hemoglobin ratio in a blood sample using a cassette 10 used in a device for measuring glycated hemoglobin ratio 30, wherein the 
Bae 2 teaches of a method for measuring a glycated hemoglobin ratio in a blood sample comprising a cassette having a first measurement area 1, a sample channel 2, a separation area 3, and a second measurement area 4. The method comprises adding a blood sample to the cassette so that it first enters into the first measurement area 1 where the total hemoglobin of the sample is measured by spectroscopy, the sample then flows through the sample channel 2 and the separation area 3 into the second measurement area 4 where a reagent for measuring glycated hemoglobin is applied to the inner wall of the second measurement area 4, the blood sample reacts with the reagent in the second measurement area 4, and the amount of glycated hemoglobin in the sample is measured by spectroscopy. A glycated ratio of hemoglobin is then calculated using the amount of total hemoglobin measured in the first measurement area 1 and the amount of glycated hemoglobin measured in the second measurement area 2. See Figures 1 and 2A, and paragraphs 0029-0039 in Bae 2.
Based upon the combination of Bae 1 and Bae 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second measurement zone in the cassette 10 taught by Bae 1 for reacting the second reagent and the blood sample mixture in order to measure an amount of glycated hemoglobin in the sample rather than performing this reaction in the same first measurement zone 120 used to measure total hemoglobin since Bae 2 teach that it is common to measure total hemoglobin and glycated hemoglobin in a blood sample in separate measurement areas located in a cassette so that each individual reaction solution can be optically interrogated separately and no interferences from the reagents used to measure total hemoglobin and glycated hemoglobin are present. With regards to . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Kim et al who teach of a separable cassette for measuring glycated hemoglobin—it is noted that Kim et al is not prior art against the instant claims since it was published after the effective filing date of the instant application and it has the same inventive entity as the instant application; Bae et al (US 8,557,590) who teach of a method for measuring glycated hemoglobin; and Liu et al who teach of a testing system for measuring glycated hemoglobin.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 29, 2021